Citation Nr: 0837369	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-28 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from February 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  

The veteran requested a hearing before a Veterans Law Judge 
in correspondence received by VA in July 2006.  However, VA 
received a written letter from the veteran in March 2008, 
indicating that he was withdrawing his request for a hearing.  
As such, no hearing was conducted for these claims.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service, was 
not manifested within a year of service, and did not develop 
as a result of any incident during service, to include noise 
exposure.  

2.  Tinnitus was not present in service, was not manifested 
within a year of service, and did not develop as a result of 
any incident during service, to include noise exposure.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of a 
letter/letters sent to the veteran in July 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a June 2006 letter, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examinations in December 2004, May 2007 and July 2007, and VA 
has obtained these records.  VA has also obtained the records 
of the veteran's outpatient treatment with VA.  Copies of the 
veteran's Social Security Administration (SSA) records have 
also been obtained.  Significantly, neither the appellant nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Relevant Laws and Regulations for Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Bilateral Hearing Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, while the 
evidence does establish that the veteran suffers from hearing 
loss and that the veteran was exposed to noise during his 
military service, the Board finds that a preponderance of the 
evidence establishes that the veteran's hearing loss is not 
related to his military service.  As such, service connection 
is not warranted.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 CFR § 3.385 (2007).

According to the veteran's service medical records, he never 
complained of or sought treatment for hearing loss during his 
military service.  In fact, the veteran indicated in his 
report of medical history as part of his February 1968 
separation examination that he did not then, nor had he ever, 
suffered from hearing loss.  Additionally, audiometric 
examinations upon entry and upon separation indicate that the 
veteran did not suffer from hearing loss during his military 
service, since the auditory thresholds actually improved.  

On the authorized audiological evaluation in January 1966, as 
part of the veteran's enlistment examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
15
15
LEFT
10
10
15
25
35

On the authorized audiological evaluation in February 1968, 
as part of the veteran's separation examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
No 
results
10
LEFT
5
0
0
No 
results
25

A comparison of the veteran's audiometric examinations from 
entry and from separation clearly establishes that the 
veteran did not suffer from hearing loss upon separation.  As 
such, the evidence establishes that the veteran did not incur 
hearing loss during his military service.  

Likewise, the evidence establishes that the veteran was not 
diagnosed with bilateral hearing loss within a year of his 
separation from service in February 1968.  The first evidence 
of record of the veteran complaining of hearing loss is a 
November 2001 VA outpatient treatment record indicating that 
the veteran reported bilateral hearing loss.  A diagnosis of 
bilateral hearing loss, however, was not assigned according 
to this note.  A review of the veteran's VA medical records, 
along with his Social Security Administration (SSA) records, 
indicates that the veteran did not again complain of hearing 
loss until June 2004, when the veteran was seen by a VA 
audiologist.  Audiological evaluation was performed at this 
time, and pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
60
65
LEFT
25
30
70
70
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
A diagnosis of bilateral mild to moderately-severe 
sensorineural hearing loss was assigned at this time.  The 
veteran reported a history of military and occupational noise 
exposure at this time.  In a letter received by VA in June 
2004, the veteran confirmed that he was not diagnosed with 
bilateral hearing loss before June 2004.  

The veteran was afforded VA audiological examination in 
December 2004.  The VA examiner confirmed that the veteran 
suffered from hearing loss at this time, assigning a 
diagnosis of mild to moderately-severe sensorineural hearing 
loss in the right ear, and a diagnosis of mild to severe 
sensorineural hearing loss in the left ear.  The examiner 
concluded, upon reviewing the veteran's claims file and 
medical history, that it was less likely than not that the 
veteran's military noise exposure did not contribute to the 
veteran's bilateral hearing loss.  The Board recognizes that 
this statement is contradictory, in essence saying that the 
veteran's military noise exposure likely did contribute to 
the veteran's hearing loss.  However, when considered in 
conjunction with the subsequent sentence found in the VA 
examiner's conclusion, it is clear what the examiner's true 
meaning was.  Specifically, the examiner ended the conclusion 
by stating that the veteran's claims file indicates that the 
veteran's hearing was actually better upon separation from 
service than it was at the time of enlistment.  This 
indicates that the examiner meant to state that it was less 
likely than not that the veteran's military noise exposure 
contributed to his hearing loss.  

However, because of the contradictory nature of the above 
statements, VA ordered additional VA examination in May 2007 
and July 2007 to provide a clear opinion as to the etiology 
of the veteran's hearing loss.  According to both examiners, 
it was less likely than not that there was a relationship 
between the veteran's hearing loss and his in-service noise 
exposure.  The July 2007 examiner also noted that once an 
individual is removed from the sound source, the effects of 
the noise on the veteran's hearing stops.  As such, all of 
the competent medical evidence of record appears to indicate 
that the veteran's hearing loss is not related to noise 
exposure, or any other factor, during his military service.  

The Board recognizes that the veteran believes his hearing 
loss is due to his exposure to noise during his military 
service.  In a letter received by VA in April 2005, the 
veteran indicated that he was sure his hearing loss was due 
to noise exposure while he was in the military.  However, as 
a lay person, the veteran is not capable of providing a 
medical opinion as to the etiological origins of a specific 
medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  While the veteran is competent to testify that 
he has hearing loss, he is not competent to provide a medical 
opinion as to the onset of that disability. 

In the veteran's April 2005 letter, the veteran further 
stated that there was no other reason that his hearing would 
have been damaged aside from noise exposure in the military.  
However, this assertion is contradicted by the evidence of 
record.  The record contains a copy of the transcript from 
the veteran's May 2001 hearing before the SSA.  According to 
the transcript, the veteran worked at a concrete pipe 
manufacturing plant from 1990 to 2000, where he was around 
moving machinery.  Additionally, during the June 2004 VA 
audiology consult, the veteran reported a history of 
occupational noise exposure at this same plant.  Therefore, 
there is significant evidence of post-service noise exposure.  

As a final matter, the Board notes that the veteran was not 
diagnosed with hearing loss until June 2004 - approximately 
36 years after the veteran's separation from the military.  
When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
hearing loss or tinnitus for approximately 36 years after 
separation from service tends to establish that the veteran's 
disorders were not a result of his military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.

Tinnitus

The veteran also contends that he is entitled to service 
connection for tinnitus.  However, a preponderance of the 
evidence of record establishes that while the veteran has 
tinnitus, it is not related to noise exposure, or any other 
factor, during his military service.  

According to the veteran's service medical records, the 
veteran never complained of, nor sought treatment for, 
tinnitus or ringing in his ears.  Additionally, the veteran 
indicated in his January 1966 enlistment examination and his 
February 1968 separation examination that he did not then, 
nor had he ever, suffered from ear trouble.  The February 
1968 examining physician also concluded that the veteran's 
ears were normal upon separation.  As such, the evidence 
establishes that the veteran was not suffering from tinnitus 
at the time of his separation from the military.  

According to a letter received by VA in June 2004, the 
veteran reported that he had suffered from tinnitus for over 
10 years, hearing sounds like birds and water running.  
However, based on the evidence of record, the first time the 
veteran sought medical attention for tinnitus was in November 
2001.  There is no record of additional treatment until a 
June 2004 audiology consultation note, when the veteran 
reported constant longstanding tinnitus in both ears.  

VA afforded the veteran VA examination for his complaints of 
tinnitus in December 2004.  According to the VA examiner, it 
was less likely than not that noise exposure in the military 
did not contribute to the veteran's tinnitus.  While this 
conclusion is rather confusing in its wording, as previously 
discussed, the examiner's intent was clarified by the 
subsequent sentence, which noted that the veteran's hearing 
had actually improved upon his separation from the military.  
Therefore, it appears that the examiner intended to assign a 
negative nexus opinion.  

Regardless, additional VA examinations were provided to 
remedy any confusion.  According to a May 2007 VA 
audiological examination, it was at least as likely as not 
that the veteran's tinnitus was caused by or a result of the 
veteran's military noise exposure.  However, this opinion was 
based on the veteran's testimony that his tinnitus had been 
"longstanding," but he did not know the date of onset.  
Also, the veteran reported no history of occupational noise 
exposure.  A medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  According to the letter received by VA in June 
2004, the veteran's tinnitus began sometime around 1994.  
Further, according to the veteran's June 2004 VA audiology 
consult, the veteran reported occupational noise exposure at 
the same plant referred to in the veteran's May 2001 SSA 
hearing testimony where he was around running machinery.  
Therefore, the veteran did have a history of occupational 
noise exposure and he did know an approximate date of onset.  
As such, the Board must conclude that the medical examiner's 
opinion was based on an inaccurate version of the veteran's 
history, and the Board does not find this evaluation to be 
probative.  

The veteran was examined by VA for his tinnitus for a final 
time in July 2007.  According to the examination report, the 
veteran reported that his tinnitus began five to six years 
earlier.  The veteran indicated that he did not recall the 
date or circumstances surrounding the onset.  Based on the 
fact that the veteran reported the onset of his tinnitus to 
be more than 30 years since the veteran's separation from 
military service, the examiner concluded that the veteran's 
tinnitus was less likely than not related to the veteran's 
military noise exposure.  

Based on the above evidence, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
The veteran has reported an onset date for his tinnitus 
between 1994 and 2002.  Even when relying on the veteran's 
furthest guess of 1994, that still indicates that the 
veteran's tinnitus did not arise until approximately 26 years 
after the veteran's separation from active duty.  As 
previously noted, the Board may take into consideration the 
passage of a lengthy period of time in which the veteran did 
not complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the veteran's claim that his tinnitus arose in 
1994 coincides with the occupational noise exposure reported 
by the veteran between 1990 and 2000.  As a result, the Board 
concludes that the preponderance of the evidence is against 
the claim.  As such, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The veteran's 
claim of entitlement to service connection for tinnitus must 
be denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


